Citation Nr: 0501609	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  03-02 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a scar, claimed as 
secondary to removal of left jaw cyst.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Estela I. Velez Pollack, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1971 to July 
1974.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In January 2004 the Board remanded the case to the Appeals 
Management Center (AMC) in Washington, D.C. to afford the 
veteran "an appropriate VA examination to determine whether 
he has a scar on his left jaw that is, as likely as not, 
related to a cyst removal in service."  Prior to the remand, 
a VA examination for the same purpose had been scheduled for 
May, 2002.  The veteran failed to report to the examination.  
After the remand a second VA examination was scheduled for 
March 2004.  However, the veteran, once again, did not report 
to the examination.  In a Supplemental Statement of the Case 
(SSOC) of June 2004, the AMC denied service connection for a 
scar, claimed as secondary to removal of left jaw cyst.  The 
case has now been returned to the Board for further appellate 


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  Competent medical evidence of a scar, claimed as 
secondary to removal of left jaw cyst, is not of record.

CONCLUSION OF LAW

A scar on the left jaw was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the rating decision, the 
statement of the case (SOC) the SSOC and letters sent to the 
veteran informed him of the information and evidence needed 
to substantiate the claim and complied with the VA's 
notification requirements.  In addition, the SOC and SSOC 
included summaries of the evidence which had been obtained 
and considered.  They also included the requirements which 
must be met to establish the claim.  The communications, such 
as letters dated in February 2002 and March 2004, provided 
the veteran with an explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Also, the 
letter dated in March 2004 effectively advised him of the 
need for a VA examination, where the VA examination would take 
place, the procedures to follow if he needed to reschedule the 
examination and the possible consequences of a failure to 
report to the examination.  The Board notes that the veteran 
failed to report for two scheduled VA examinations, prior to 
and after the remand.  We believe that further efforts to 
schedule a VA examination are futile.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d)(2004).   

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a)(2004).  

The veteran's service medical records show that in July 1974 
he had minor surgery to remove a sebaceous cyst from his left 
jaw.  Follow up treatment showed satisfactory healing.  

A VA examination of December 1991 does not mention a scar on 
the left jaw.  However, we note that, under item 29 of the 
examination, small "scars of no significance which will not 
be further mentioned" are noted.  We further note that the 
examination mentions that the veteran wore a beard.  
Additional VA treatment records from March 1991 through May 
2002 are negative for treatment or diagnosis of a scar on the 
left jaw.

At the veteran's request, the RO requested medical records 
from the Brackenridge Hospital in Austin, TX.  Two letters 
from Brackenridge Hospital stated that no medical records 
could be found.   VA examinations were requested in May 2002 
and April 2004.  The veteran failed to report to both 
examinations.  Letters notifying the veteran of the scheduled 
appointments were not returned as undeliverable.  

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Although the veteran had minor surgery on his left jaw to 
remove a sebaceous cyst, there is no evidence of record of 
any current scar of the left jaw.  Follow up treatment showed 
satisfactory healing and makes no mention of a scar of the 
left jaw.

The Board recognizes that there may be a possibility that the 
veteran does have a scar on the left jaw considering the 
notations in the VA examination of December 1991.  The 
"small scars" noted therein may have included a scar of the 
left jaw.  Similarly, the fact that the veteran wore a beard 
may have concealed a scar of the left jaw.  However, under VA 
regulations, it is incumbent upon the veteran to submit to a 
VA examination if he is applying for, or in receipt of, VA 
compensation or pension benefits.  See Dusek v. Derwinski, 2 
Vet. App. 519 (1992).  The veteran was twice provided the 
opportunity for a VA examination to specifically evaluate his 
claim of a scar of the left jaw.  Yet he failed to report to 
both examinations.  The letters notifying the veteran of the 
examinations were not returned as undeliverable.  Therefore, 
the Board believes that further efforts to schedule an 
examination are futile.  We have no objective evidence 
showing a currently existing scar of the left jaw.  
Accordingly, the Board concludes that there is insufficient 
evidence to support a finding that a scar of the left jaw was 
incurred in or aggravated by service. 


ORDER

Service connection for a scar, claimed as secondary to 
removal of left jaw cyst, is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


